          Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 1 of 9




 1
   'Timothy. G. Tonkin (4020709)
    Steven 3. Jones,.Esq. (#031.438)                                            CO
   PHILLIPS LAW GROUP
 2 .3101 N. Central Ave., Suite 1500                                            APR 1 4 2020
    Phoenix, Arizona 85012
 3 Telephone:: (602) 258-8900 ext. 100                                          CLERK OF THE SUPERIOR
                                                                                                      COURT
                                                                                         Ft MERINO
    Facsimile: (602) 279-9155                                                         DEPUTY CLERK
 4 E-Mail: timt(e4hi1lipslaw.coin
     E-Mail: steveni@phillipslaw.corn
 5   minute entriesaphillipslaw,com

 6

 7   Atiarnys for Plaintiff

 8                  IN THE SUPERIOR COURT..OF THE STATE OF ARIZONA

 9                            IN AND TOR THE COUNTY OF MARICOPA

10
                                                         Case No.:
                                                                       CV2020- 004656
     LISA THORSEN and ROLF THORSEN;
11   husband .and wife;
                                                         COMPLAINT
12
                   Plaintiff,                            Tort — Motor Vehicle
13
            VS.
14

15   ENTERPRISE LEASING COMPANY OF
     PHOENIX,.LLC, a foreign limited liability
16   company.; FLEETLOGIX, INC., a foreign
     corporation;. AHMED NAALEYE and JANE.
17   DOE: NAALEYE,. husband and.wife; JOHN
     DOES 1-5; JANE: DOES 1-5; BLACK
18   CORPORATIONS 1-5; and WHITE
     PARTNERSHIPS 1-5,
19
                   Defendants.
20

21          Plaintiffs Lisa Thorsen and Rolf Thorsen, (hereinafter 'Plaintiffs" unless otherwise
22   indiCated), for their Complaint, allege:
23          1.     Plaintiffs are, and, were at all times material herein, residents of the County of
24 Rockland County, State of New York. Plaintiffs Lisa ThOrsen and Rolf Thorsen are husband

25   and wife- and were married at the time of the incident Which is thesubject of this complaint.

                                                    1
         Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 2 of 9




            2.     .Defendant ENTERPRISE LEAS.IN.0 COMPANY' OF. PHOENIX, LLC,
 9   (hereinafter "Enterprise") is a foreign limited liability company authorized to do business

 3   within the County' of Maricopa.. State of Arizona,. and actually doing business in the State of
 4   Arizona at all times material herein.

 5          3.      Defendant FLEETLOGIX, INC.,. (hereinafter "Fleetlogix") is a foreign

 6   corporation authorized, to do business 'within the County of Maricopa. State of Arizona,, and

 7   actually doing business in the State of Arizona. at all.times material herein.

            4.     Defendants, AHMED .NAALEYE and .JANE DOE. NAALEYE, husband and

 9   wife (hereinafter "Defendant Naaleye), are, and were at all times material herein, husband and

10   wife, .and residents of the County. of Maricopa,. State of Arizona.

11          5.     At all times: Material herein, Defendant Alined Naaleye was acting individually,

12   and for and on behalf Of the 'marital 'community comprised of himself and lane Doe Naaleye,

13   for Which said marital community should. be held liable fo Plaintiffs under applicable law.

14   Further, as soon aS. the true name of JaneDoe Naaleye, 'becomes known, Plaintiffs will amend

15   this Complaint.

16         .6.      At all times material herein, Defendant. Ahmed Naaleye operated a. motor

17   vehicle owned by Defendant Enterprise and/or Defendant Fleetlogix, and was acting as an.

18   agent, servant or employee within the scope of his employment on behalf of Defendant.

19   Enterpri se and/Or Defendant: Fleetlogix, and therefOre, Defendants, Enterprise and/or Freetlogix

20   should be held liable to Plaintiff for-the actionS of Defendant Ahmed. Naaleye on the-theory of

21   respondeat•superior,.agency, equitable-estoppel, or other applicable law. Defendants. Enterprise

22   arid/or Fleetlogix are vicariously liable to Plaintiff for All injuries and other damages caused by

23   Defendant Ahmed Naaleye.

24          7.     Defendants. John 'Does 1-5, Jane Does • 1-5, Black Corporations. 1-5, and White

25   Partnerships 1-5 (hereafter fictitious defendants).• are, and: were at all times material herein,

                                                     2
          Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 3 of 9




      principals andior employers for Which Defendant Ahmed Naaleye was acting as an agent,

  2   servant, or employee within the scope of his agency or employment at the time of the accident

  3   alleged hereafter. As soon as their true names become known,. Plaintiff Will amend this

 4    Complaint. Said fictiticids defendants should be held            to Plaintiff for the action.s of

  5   Defendant Ahmed Naaleye on the theories of tespondeat. superior, agency, equitable estoppel,

 6    or Other applicable law.

 7.          .8..   Upon belief, all. fictitiOus Defendants were residents of 'the County of Maricopa,

 8    State .of Arizona; and/or were organized and existing under the laws Of Arizona and doing

 9    business in the State of Arizona; and/orwere.foreign corporations, businesses, etc., qualified to

10    do business within the State of Arizona, and actually doing business therein on the date of the.

11    accident alleged herein.

12          .9.     . All acts and events alleged. hereafter Oodurred within. the County of Maricopa,

1.3   State of Arizona:

14           10.    The .minimum jurisdictional amount established for filing this action has been

15    satisfied. This Court has jurisdiction and, venue is proper:

16                               FACTS COMMON TO ALL COUNTS

17           11.    At all relevant. timeg, Defendant Enterprise owned and. operated a rental car

18    facility. located at. or near .Phoenix'. Sky Harbor Airport, 1732- E. Rental Car Way,. Phoenix,

19    Arizona, 85034.

20           12.    At all relevant tithes, Defendant FleetlogiX Was in the business of providing

21    transportation and fleet management 'services to rental ear companies such as Enterprise. Upon.

22. belief, Defendant Fleetlogix provided drivers who transported Enterprise rental vehicles

23. between the Enterprise rental facility and Phoenix Sky Harbor Airport.

24

25

                                                      3
           Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 4 of 9




  .1             13.   On or before April 28, 201.8, Enterprise entered an agreement with Fleetlogix

  2 *wherein Fleetlogix would provide transportation and service agent services for Enterprise's

• 3    Phoenix Sky Harbor rental car facility. •

  4              14,   Pursuant to the agreement, upon *information and 'belief, Fleetlogix agreed to

  5    provide its services using employees who met Enterprise's requirements.

  6              15.   Upon informatiOn. and. belief, Enterprise provided Fleetlogix employees. With

  7    certain policies, rules and regulations: regarding cOnduct, .appearance and behavior while

  8    performing the services at the Enterprise rental cat facility.

  9              16.   On April 28, 2020, Plaintiff, Lisa Thorsen was pedestrian in the parking area

 10    located at Enterprise rental car facility located at or near Phoenix Sky Harbor Airport, 1732 E.

11     Rental tar Way, Phoenix, Arizona, 85034.

12               17.   At. the same *time and place, ..Defendant Ahmed .Naaleye, while in the course and

13     scope of his employmetfl or agency for Defendant 'Fleetlogix ancliorDefendant.Enterprise., Was'

14     Operating a 'white at bearing 'California license plate number 1WWM486.

1.5:             18.   Upon information and belief, Defendant EqiterpriSe owned the white van that was

16     being operated by Defendant Ahmed Naaleye on the date of the incident.

17               19    As Plaintiff LisaThorseit was walking through the rental car facility, Defendant

1.8    Ahmed Naaleye suddenly reversed: the Enterprise van, striking, plaiptiff and knocking her to

19     the ground; The van rolled onto her left leg, pinning her, and resulting in injuries.
90                                      COUNT ONE: NEGLIGENCE
21.          20.       Plaintiffs re-allege and incOrporate paragraphs' 1
                                                                        . -19 above a's if fully set forth

22     herein.

23           '21.      On April 28, 2020, Plaintiff; Lisa Thorsen was a pedestrian walking through. the

24     Enterprise Rentd1. Car facility. Defendant Ahmed Naaleye,. while Operating a van: Owned by

2.5    Enterprise and while in the scope. of his employment Or agency kir Enterprise and Fleetlogix,

                                                        4
           Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 5 of 9




  I   negligently struck Plaintiff with the van. Defendant Ahmed Naaleye failed to be reasonably

 2    alert, failed to observe Plaintiff Lisa Thorsen as .she walked through. the parking area, and

 3    failed 'to control the speed .of the van as to avoid colliding with Plaintiff;, resulting in a

 4    collision.

 5              22.   As a result Of Defendants' negligence, Plaintiff Lisa Thorsen suffered injuries.

 6    Plaintiff Rolf Thorsen has suffered loss of Consortium of his wife because of her personal

 7    injuries.

 8                                COUNT TWO: NEGLIGENCE.PER SE

 9              23.   Plaintiffs re-allege and 'incorporate paragraphs 1-23. above as if fully set forth

10    herein.

11              24.   A.R.S..§ 28-701(A) is: a statute enacted for the safety of Others on the roadway.

12              25.   Defen.clant Ahined Naaleye failed to control his speed as necessary to avoid a

13    Collision and violated A.R.S. § 28-70.1 .(A), and is negligent per se.

14              26.   A.R.S. § 28-794.1. iS a :stattite enacted for'the Safety of others on. the roadway.

15              27.   Defendant' Ahmed Naaleye failed to exercise•due care to avoid 'colliding with a.

16    pedestrian, and violated A.R.S. § 28-7.94.1, an.d is negligent per se.

17:          28.      As a result of Defendants' negliqence, per se, Plaintiff Lisa Thorsen suffered

18    injuries. 'Plaintiff Rolf Thorsen has suffered loss of consortium of his wife because of her

19    personal injuries..

20                             COUNT THREE*: RESPOND EAT SUPERIOR

21              29.   Plaintiffs re-allege and incorporate: paragraphs 1-28 above as if fully set fort

22    herein.

23           30.      At all times relevant hereto; Defendant Ahmed Naaleye was. employed by, an

24    was an agent,. servant and/or employee. of Defendant Fleetlogix.

25

                                                         5
           Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 6 of 9




  1              31.    The above-described acts of Defendant Ahmed Naaleye were committed withi

  2    the. scope Of is employment with Defendant Fleetlogix, in that they were committed while O

  3    duty and in furtherance of his employment/employer Defendant Fleetlogix.

  4              32.    As Defendant Ahnied Naaleye's employer, Defendant Fleetlogix; is reSponsible fo

  5    all of the negligent acts committed by Defendant Ahmed Naaleye within the scope. of hi

  6    employment.

  7              33.    At all times relevant 'hereto, Defendant Ahmed Naaleye was an agent, servan

  8    and./or employee of Defendant Enterprise:

  9              34.    The above-described acts of Defendant Ahmed Naaleye were committed withit

10     the: scope of his employment or agent)/ with Defendant Enterprise; in that they were committe el

11     While on duty andin furtheranee of his semplOyment/aAency Defendant Enterprise.

1.2.             .35.   As Defendant Ahmed Naaleyes employer/principal, Defendant Enterprise

13     responsible.. for ..all of the negligent .acts Committed by Defendant Ahined Naaleye within th

14     scope of his. employmentiagenGY.

15
                              COUNT THREE: NEGLIGENT SUPERVISION/
16                              ENTRUSTMENT/HIRING/RETENTION
17               36.    Plaintiffs re-allege and incorporate paragraphs 1-35 above as if filly set forth
18     herein.
19               37.    Plaintiffs, claim they were harmed by Defendant Ahmed Naaleye and that
2Q     Defendant .Fleetlogix is responsible. for that harm. because .Defendant Fleetlogix negligently
21     hired, .stipervised or retained Defendant Ahmed Naaleye.
22               38.    Plaintiffs claim they were harmed by Defendant Ahmed Naaleye and that
23     Defendant Enterprise is responsible for that. harm. because. Defendant Enterprise negligently
24     hired, supervised or retained Defendant Naaleye,
25

                                                        6
             Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 7 of 9




  I                39.     At the time of the collisio.n, Defendant .Aluned Naaleye Was unfit or incompetent

  2     ti perforth the work for which he was hired.

  3                40.     At the tithe of the incident, Defendant .Flectlogix knew or should have known

       that Defendant Ahmed Naaleye was unfit or incompetent to perform the work fOr which he

  5    was hired and it was this unfitness and/or incompetence.that created a particular risk to others.

  6                41:     At the time of the incident, Defendant Enterprise knew or should have known

  7    that Defendant Aluned Naaleye was unfit: or incompetent to perform the work for Which he

  8    was hired and it was this unfitness and/or incompetence that created a particblar*tisk to others.

  9.               42.    That Defendant Ahm.ed. Naaleye's unfitness and/or incompetence harmed

10     Plaintiffs; and;

11                 43.    it was Defendant Fleetlogix's negligence in hiring/supervising and retaining

12     Defendant Ahmed Naaleye that was a proximate cause in causiiiR. Plaintiffs' damages.

13                 44.    it was Defendant Enterprise's negligence in hiring/supervising and retaining

14     Defendant Ahmed Naaleye that Was a proximate cause in eabsing Plaintiffs' damages.

11                                                   DAMAGES.

1.6                45..   Plaintiffs: re-allege and incorporate paragraphs 1-44 above as if fully set forth

17     . herein.


18                 46..   As, a direct, and proximate result of the negligent, reckless, and careless conduct

19     of Defendants, Plaintiff Lisa Thorsen suffered severe injuries which caused her pain, suffering;

20. distress, .disfigurement, .mental and emotional anguish and anxiety, and a. general 'decrease in

.21    her quality and enjoyment of life, all in an amount to be proven at trial.

22             47.: .As a direct and prOximate result of the negligence, negligence per .se and/or, strict

23.    liability of Defendants, Plaintiffs Lisa Thorsen and Rolf. Thorsen suffered loss of consortium,

24     distress, mental' and.ernotional..anguish and anxiety and a .dedrease in her enjoyment of life with

25     her husband all in nn amount to be proven at trial.

                                                           7
         Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 8 of 9




 1          48.    As a furtherr, direct and proximate result of the negligent, reckless, and careless

 2   conduct of Defendants, Plaintiff Lisa Thorsen has incurred expenses for medical care., and may

 3   incur expenses for future medical care, all in an amount to be proven at trial.

 4          49.    .As a direct and proximate result of' the negligent, reckless, and careless, conduct

 5   of Defendants, Plaintiff has or may have suffered lost earnings and loss of business opportunity

 6   and may suffer future lost -earnings,. diminished earning capacity and/or business opportunities,

 7   all in an amount to be proven at trial.

 8          50.    As a further direct and proximate result of the negligent, .reckless, and careless

 9   conduct of Defendants, Plaintiff Lisa. Thorsen has incurred, expenses for driving, to doctor

10   appointments, and is entitled to compensation for her. mileage driven to. -doctor appointment's,.

11        an amount to be proven at.trial.

12          WI-1EIZEFORE, Plaintiffs pray for judgment against Defendants, and each other

13   defendant named herein; }bindy and severally, as follows.

14             a. For.F.'laintiffs'. general and Special dairiages;
15             b, For Plaintiffs' expenses incurred for past 'medical care and treatment of

16                 Plaintiff's injuries for future:medical. treatment expenseS;

17             c. For Plaintiffs' past and future lost wages, business opportunities and loss of

18                 earning capacity;

19             d. For PlaintiffS"- expenses driving to doctor appointments;
90             e. ForPlairitiffs' losS olConSortiuni;

2)             f. For Plaintiffs dogs Mein-red herein;

22             a   For. interest at the highest legal rate 'on all damages and costs from, the time

23                 incurred.on the date of such judgment, whichever is sootier, until paid; and

24             .h. For such other and further relief as the COurt deems juSt and proper:

25

                                                      8
     Case 2:20-cv-01056-JAT Document 1-1 Filed 05/29/20 Page 9 of 9




       DATED this     day of April, 2020.



 3                                   PHILLIPS LAW GROUP, P.C.

 4                                   By     •   ,
                                          TiinothfG.•Tort1{1n, Esq.
 5
                                          Steven j, Jones, Esq,
 6                                        Attbkneysfor Plaintiff

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
